Name: Council Regulation (EEC) No 2055/84 of 16 July 1984 amending Regulation (EEC) No 97/69 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  EU institutions and European civil service
 Date Published: nan

 19 . 7 . 84 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2055/84 of 16 July 1984 amending Regulation (EEC) No 97/69 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff classification slips, on draft explanatory notes to the Common Customs Tariff, or on draft agreements on the classification of goods to be written into the minutes of the meeting concerned as submitted to it by the Commission representative , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 , 113 , 235 and 238 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3), Whereas practical experience of the operation of the Committee on Common Customs Tariff Nomencla ­ ture set up by Regulation (EEC) No 97/69 (4), as last amended by the 1979 Act of Accession , has shown that the Committee 's sphere of activity should be laid down in more detail and certain adjustments made to its operating procedures ; Whereas for this purpose and for the sake of simplicity and uniformity, Regulation (EEC) No 97/69 should be applied in all cases where measures must be taken in order to ensure uniform application of the Common Customs Tariff nomenclature ; whereas these cases result from Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff ( 5), as amended , or, as regards customs and agricultural matters , by specific Community rules ; Whereas, moreover, in order to increase the effective ­ ness of the Committee , it is advisable for it to be able to deliver opinions by a qualified majority on draft Article 1 Regulation (EEC) No 97/69 is hereby amended as follows : 1 . Article 2 is replaced by the following : Article 2 1 . The Committee may examine any matter concerning the nomenclature of the Common Customs Tariff referred to it by its chairman, either on his own initiative or at the request of the repre ­ sentative of a Member State . 2 . For the purposes of this Regulation , "nomen ­ clature of the Common Customs Tariff means the tariff nomenclature contained in the Annex to Regulation (EEC) No 950/68 and any other nomen ­ clature, whether or not with further subdivisions, drawn up by specific Community rules concerning customs and agricultural matters with a view to the application of tariff or other measures relating to trade in goods . The preceding subparagraph shall be without preju ­ dice to the application of Council Regulation (EEC) No 1445/72 of 24 April 1972 on the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE) ('). ') OJ No C 317, 23 . 11 . 1983 , p. 6 . 2) OJ No C 77, 19 . 3 . 1984, p. 106 . ') OJ No C 103 , 16 . 4 . 1984 , p. 1 . 4) OJ No L 14, 21 . 1 . 1969 , p. 1 . 0 OJ No L 172, 28 . 7 . 1968 , p. 1 . No L 191 /2 Official Journal of the European Communities 19 . 7 . 84 3 . The measures required for the application of the nomenclature of the Common Customs Tariff as regards classification of goods shall be adopted in accordance with the procedures laid down in Article 3 or 3a. (') OJ No L 161 , 17. 7 . 1972, p. 1 .' Commission shall without delay propose to the Council the provisions to be adopted. The Council shall act by qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed Regulation shall be adopted by the Commission .' 3 . The following Article shall be inserted : ;Article 3a 1 . Where the procedure laid down in Article 3 is not followed, either at the request of a representa ­ tive of a Member State or at the initiative of the Commission representative, the latter may submit to the Committee a draft classification slip, a draft explanatory note to the Common Customs Tariff or draft agreements on the classification of goods to be recorded in the minutes of the meeting. The Committee shall arrive at its decision on this draft by the majority laid down in Article 3(1 ). The chairman shall not vote . 2 . When the measure proposed in paragraph 1 is in accordance with the opinion of the Committee, the Commission shall have it published in the 'C' series of the Official Journal of the European Communities. ' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 2. Article 3 is replaced by the following : Article 3 1 . The Commission representative shall submit to the Committee a draft of the Regulation to be adopted. The Committee shall deliver its opinion on the draft within a time limit set by the chairman , having regard to the urgency of the matter. Opinions shall be delivered by the majority laid down in Article 148(2) of the Treaty for the adoption of those decisions which the Council is required to take on a Commission proposal . When voting in Committee, the votes of the representa ­ tives of the Member States shall be weighted as defined in the abovementioned Article . The chairman shall not vote . 2 . (a) The Commission shall adopt the proposed Regulation where it is in accordance with the opinion of the Committee . (b) Where the proposed Regulation is not in accordance with the opinion of the Committee, or if no opinion is delivered , the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1984 . For the Council The President A. DEASY